UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-06718 Viropro, Inc. (Exact name of registrant as specified in its charter) Nevada 13-3124057 (State of organization) (I.R.S. Employer Identification No.) 4199 Campus Drive, Suite 550 Irvine CA (Address of principal executive offices) (Zip code) Registrants telephone number: (949)725-2969 Securities registered pursuant to Section12(b) of the Act: NONE Securities registered pursuant to Section12(g) of the Act: NONE Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such requirements for the past 90 days.Yes¨Nox Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act (check one). Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox Aggregate market value of the voting stock held by non-affiliates of the registrant at June 30, 2011: $ $18,477,850 Number of shares of the registrant’s common stock outstanding at November 30, 2011: 916,089,570 shares TABLE OF CONTENTS PART I 3 Item 1.Business 4 Item 1A.Risk Factors 13 Item 1B.Unresolved Staff Comments 27 Item 2.Description of Property 27 Item 3.Legal Proceedings 27 PART II 28 Item 5.Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6.Selected Financial Data 29 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 8.Consolidated Financial Statements and Supplementary Data 34 Item 9A.Controls and Procedures 34 Item 9B.Other Information. 36 PART III 36 Item 10.Directors, Executive Officers and Corporate Governance 36 Item 11.Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item 13.Certain Relationships and Related Transactions and Director Independence. 44 Item 14.Principal Accounting Fees and Services 44 PART IV 45 Item 15.Exhibits and Financial Statements Schedules 45 INDEX TO EXHIBITS 47 Consolidated Balance Sheets as of December 31, 2010 and Novemer 30, 2009 50 Consolidated Statements of Shareholders' Equity (Deficit) for the Years Ended December 31, 2008, 2007 and 2006 51 Consolidated Statements of Changes in Stockholders' Equity (Deficit) for the Years Ended December 31, 2010 and November 30, 2009 52 Consolidated Statements of Cashflows for the Years Ended December 31, 2010 and November 30, 2009 53 PART I Unless otherwise noted or the context otherwise requires, all references to “Viropro,” “VPRO,” the “Company,” “we,” “our” or “us” in this Annual Report on Form 10-K refer to Viropro, Inc.and its subsidiaries. Cautionary Note on Forward-Looking Statements In this Annual Report on Form 10-K, statements that are not reported financial results or other historical information are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements give current expectations or forecasts of future events and are not guarantees of future performance. They are based on management’s expectations that involve a number of business risks and uncertainties, any of which could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. You can identify these statements by the fact that they do not relate strictly to historic or current facts. Forward-looking statements use words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe” and other words and terms of similar meaning in connection with any discussion of future operating or financial performance and/or sales. In particular, these include statements relating to future actions; prospective changes in raw material costs, product pricing or product demand; future performance; results of current and anticipated market conditions and market strategies; sales efforts; expenses; the outcome of contingencies such as legal proceedings; and financial results. Factors that could cause actual results to differ materially include, but are not limited to: • an inability to identify and develop relationships with key strategic or collaborative partners, or retain key personnel with significant scientific or operational expertise in the biopharmaceuticals and biotech industries; • unanticipated developments that could occur with respect to contingencies such as product liability litigation, intellectual property litigation or other litigation matters, including any developments that would require any increase in our costs and/or reserves for such contingencies; • an inability to achieve or delays in achieving or achievement of less than the anticipated financial benefit from product candidates, collaborative or strategic relationships or our acquisitions; • an inability to maintain adequate cash flow to sustain operations during long periods of research, development, testing and/or regulatory approvals with respect to products, including an inability to manage or overcome unexpected developments during the government/regulatory approval process; • an inability to commercialize products ourselves or through strategic partners; • an inability to manage the costs and changing landscape with respect to government regulation of pharmaceuticals manufacturing and health care reform; • the financial condition of the business that engage in transactions with us, including the ability of those businesses (especially those that may be highly leveraged and those with inadequate liquidity) to maintain their credit availability; • disruptions, uncertainty or volatility in the credit markets that may limit our access to capital; • the speed and extent of a global economic recovery; • other factors affecting our business beyond our control, including, without limitation, changes in the general economy, changes in interest rates and changes in the rate of inflation; and • other factors described in this Annual Report on Form 10-K under Item 1A, “Risk Factors.” 3 We cannot guarantee that any forward-looking statement will be realized, although we believe we have been prudent in our plans and assumptions. Achievement of future results is subject to risks, uncertainties and inaccurate assumptions. Should known or unknown risks or uncertainties materialize, or should underlying assumptions prove inaccurate, actual results could vary materially from those anticipated, estimated or projected. Investors should bear this in mind as they consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise, except as otherwise required by law. You are advised, however, to consult any further disclosures we make on related subjects in our reports on Forms 10-Q, 8-K and 10-K furnished to the SEC. You should understand that it is not possible to predict or identify all risk factors. Consequently, you should not consider any such list to be a complete set of all potential risks or uncertainties. Item 1.Business Viropro, Inc. is a Nevada corporation specializing in contract research, development and manufacturing of biotherapeutic proteins for the treatment of various diseases including cancer, diabetes, hepatitis and multiple sclerosis.Viropro is headquartered in Irvine, California with operations in Canada, the United Kingdom and Malaysia. Our principal place of business is 4199 Campus Drive, Suite 550, Irvine CA, 92612 and our telephone number is 949-725-2969. Historical Background In 1997 and during the nine months ended March 31, 1998, the Company conducted its business as Food Concepts, Inc. Its primary business activity was manufacturing and distributing gourmet and specialty coffees. On March 31, 1998, with an entirely new senior management team, the Company divested itself of its coffee operations, acquired Insecta Sales and Research, Inc. (“Insecta”) and changed its name to Viropro, Inc. From March 31, 1998 through the fiscal year ended June 30, 2001, Viropro's sole operational division was Insecta, which marketed a line of high quality, preemptive and efficacious insect control products which were marketed to consumers, industrial users and insect control professionals.However, during 2001 the Company received notification from the EPA (Environmental Protection Agency) that the active ingredient in the Company’s products would no longer be available for sale for consumer or professional use effective December 2001. Unable to successfully identify a replacement product, the Company wrote off its inventory and divested itself of its insect product control operations by assigning all of the assets of its wholly-owned subsidiary, Insecta, to Prime Time Insects, Inc., a Bahamian corporation owned by a related party.In consideration for those assets, Prime Time assumed in its entirety Insecta’s accounts payable in the amount of $210,125. On December 18, 2003, the Company entered into a Letter of Intent with Central Network Communications Inc. of Montreal, Quebec to acquire its subsidiary, CNC Holdings Inc., for 20,000,000 common shares. A long form Exchange Agreement was signed on January 21, 2004, and closing was subject to various conditions including registering the shares to be issued. A registration statement was filed, but the Company was unable to meet the funding requirements and on May 7, 2004, the Company withdrew the Registration Statement and as a result the Exchange Agreement was terminated. Viropro enters the Biopharmaceutical Industry In October 2004, the Company turned its attention to the biopharmaceuticals industry, creating a wholly owned subsidiary, Viropro Canada Inc. to act as a Canadian holding company for its future operating businesses. In turn, this subsidiary established a wholly owned Canadian subsidiary named Viropro Pharma Inc. The Company focused on the marketing and distribution of products and advanced technologies in the field of Life Sciences, seeking to identify acquisition targets and acquire businesses through these subsidiaries.Following its creation, Viropro Pharma appointed a scientific committee comprised of internationally recognized subject matter experts to provide product and technical guidance as well as support to anticipated technical transfer initiatives.In January 2006, the Company incorporated a new subsidiary Viropro, International Inc., under the Canada Corporations Act. The function of this entity was to handle all international sales and marketing. 4 During February 2006, the shareholders voted to increase the authorized capital to 45,000,000 common shares and during October 2006 the shareholders voted to further increase the authorized capital to 100,000,000 common shares. In the several years that followed, the Company sought investors through various private placements.On March 1, 2006, the Company commenced an offering of convertible debentures. The offering consisted of a minimum of 700 and a maximum of 1,300 debentures at a price of $1,000 per debenture. The debentures were convertible into common shares at $0.20 per share through March 1, 2009, and beared interest at 6% per annum. In conjunction with the sale of each $1,000 debenture, the Company issued 5,000 warrants to purchase common shares at $0.25 per share that expired on March 1, 2009.By June 23, 2006, the entire subscription of $1,300,000 of convertible debentures had been sold. All proceeds from the sale of the debentures were received by March 31, 2007, and none of the convertible debenture remained available.Proceeds were used for continued research on the cell line expression system and general working capital requirements. The investors had 3 years from March 1, 2006 to exercise 6,500,000 warrants.The warrant strike price was to be $0.25 per share of restricted stock.From March 1, 2007 to December 31, 2010, investors converted $630,490 in private debenture financing which included accumulated interest of $74,490 into 3,032,112 common shares.In addition, debentures that totalled $56,000 were settled with cash. As of the date of this report, $30,000 in debentures to four of the debenture holders have not been converted to common stock or repaid in cash and are currently in default.In late 2007 and early 2008, the Company sought to raise $1.5 million in financing through the issuance of convertible debentures. In December 2007, the first tranche of $300,000 did not close due to unfavorable market conditions. 2006 was mostly a turnaround year as VPRO was debt ridden and cash poor; at the same time, the Company sought to implement a technology transfer business plan for biopharmaceutics. So for several months, most of the efforts were made on finding a specific technology to transfer. In 2007, while working with the BRI, the Company came up with the idea of supplying technology transfer on biosimilar and came across the unique cell line expression system called the Cumate Switch, under patent from the BRI and optioned the intellectual property of the patent for Biopharma drugs. With this in hand, Viropro reached a collaborative development and marketing agreement with Intas Biopharma for the development of a Rituximab biosimilar in 2007. However by the end of 2007, Company was once again unable to support its operations and finally this is when new management took over. In early 2008, the Company underwent another change in management. At the shareholders meeting held in January 2008, Jean-Marie Dupuy announced his resignation. Mr Beausoleil was then immediately appointed Director and during the ensuing Board of Directors meeting was named President of Viropro.At that time, the Company had no cash on hand, numerous legal claims against it and several subsidiaries that were inoperative. Mr. Beausoleil undertook to raise capital, settle all claims and rationalize the corporate structure.By May 31, 2008, the Company had raised only $70,000 of the first tranche of $300,000 from the $1.5 million financing effort that had begun in late 2007.Given their very limited size, proceeds were used for general working capital requirement. The $70,000 debenture bears an annual interest rate of 6%, the conversion price was set at $0.06 per share and the maturity date was November 1, 2009. The $70,000 debenture remains outstanding as of December 31, 2010.In another financing that began in early 2008, Viropro agreed to issue up to $2,000,000 of convertible debentures. The time frame for collecting the financing and issuing convertible debentures began March 3, 2008 and continued through December 15, 2008.As of November 30, 2008, $989,943 of convertible debentures had been issued.This debenture bears an annual interest rate of 10% to be paid semi-annually, the conversion price was set at $0.03 per share and the maturity was June 2011.From February 2009 to August 2009, investors converted $959,943 in private debenture financing into 31,999,266 common shares.In addition, debentures totalizing $30,000 were settled with cash payments. There is no remaining unamortized beneficial conversion feature remaining on these debentures, and as of December 30, 2009 there remained no unconverted debentures from the $989,943 issued in November 2008. 5 During fiscal 2008 and 2009, scientific operations focused on continued development of the cell line expression system related to Rituxan. Here again, given the limited amount of funds available, limited amount of biotech activities was conducted. Additionally, during the period from March to November 2008, the Company cancelled 7,727,750 common shares and reissued 4,975,000 shares as a result of claim settlements. There were several claim settlements during this period. In April 2008, 1,002,750 restricted shares issued to 11 investors and 2,600,000 restricted shares issued to management were cancelled. In May 2008 a further 125,000 restricted shares issued to an individual were cancelled. In May 2008, 3,725,000 free trading shares were reissued to 5 of the 11 investors party to the claim settlement, as final settlement. Immuno Japan agreed to cancel 4,000,000 restricted shares it had received in 2005 and 2006 against issuance of 1,250,000 free trading shares as an agreement to supply biologic material was terminated. At the end of 2008, as Viropro International was Viropro’s only operational subsidiary, both Viropro Canada Inc. and Viropro Pharma were merged into Viropro International. Viropro Canada had been created to allow Canadian distribution of certain consumer goods and Viropro Pharma had been created to assist in the wholesale distribution of certain pharmaceutical products, however no agreements had been reached toward these goals and to decrease spending associated with maintaining them. BPD Acquisition leads to new business plan and corporate structure On December 30, 2008 Viropro and Biologics Process Development Inc. (“BPD”) of Poway (near San Diego), California, signed a Letter of Intent to allow BPD to acquire a controlling interest in the Company.At that time, BPD was a subsidiary of Intas Biopharmaceuticals Ltd of Ahmedabad, India which had signed a development and marketing agreement with Viropro in 2007. At the shareholders meeting held in April 2009, shareholders approved by more than 70% the creation of a controlling shareholder. BPD invested $950,000 in Viropro Inc. BPD has been issued a total of 62,500,000 shares of common stock, which represents $750,000 of the investment. Before we finalized the transaction we decided instead to have Viropro Inc as the holding and BPD as the operating subsidiary; transaction was closed in April 2010 as described below.As a result of this, in June 2009, Dr. Rajiv Datar was appointed to the Board of Directors as representative of BPD and Intas. Currently, Dr. Datar is also our Chief Executive Officer and President. In 2009, Viropro implemented a new strategic plan: to develop into a premier Biotechnology Contract Research and Manufacturing Services company within 5 years.The intention is to have our operating subsidiaries provide key services using modern biotechnology principles in the area of biologics process development and cGMP-based biologics contract manufacturing. 6 In April 2010, the Company revisited its corporate structure, and in August 2010 a new structure was implemented.The BPD acquisition was rescinded and restructured so that BPD could become an operating subsidiary of Viropro, making Viropro Inc. the holding company for Contractual Research and Manufacturing Services offers to be performed by BPD and future operating subsidiaries under the Stable Satellite Model created by Harvard Business School Professor Gary Pisano. This business plan was awarded the British Airways Face of Opportunity Award for 2011. The plan also calls for further acquisitions and for an initial capital raise of $25 million.To that end, in December 2010 Viropro retained the services of Gilford Securities Inc. to act as strategic advisor for its coming financing effort. At the time of filing this report, the Company is still actively engaged in discussions with several potential investors to secure the $25 million financing before the end of the second quarter of 2012. Viropro’s current business and operations With the acquisitions of BPD complete, Viropro’s new mission is to “Make Quality Biotech Drugs for Clients, Economically and Efficiently.”Its principal objective is to provide high-end, cost-effective Contractual Research and Manufacturing Services to biotech and biopharmaceutical companies in global markets.Toward this end, Viropro seeks to transfer its own and/or in-licensed technologies for the industrial-scale production of biotherapeutic proteins such as novel biological entities (NBEs), or biosimilars, or bio-betters – all of which are life-saving treatments for various diseases including cancer, diabetes, hepatitis or multiple sclerosis.Biotech and biopharma are cutting-edge industries calling for highly specialized installations, equipments, and highly-skilled and highly-educated personnel. Viropro owns and has access to such specialized resources. Viropro draws most of its revenues from services rendered to the biotech and biopharma industries on a cost plus percentage basis. This percentage varies according to the type of services rendered. Viropro enjoys close working relations with some of the leading biotech research institutes in North America, one of which is the Biotech Research Institute (“BRI”) in Montreal, Canada, a constituent of the National Research Council of Canada.Viropro has licensed from BRI a high-efficiency expression system platform for antibody production. With the April 14, 2010 completion of our acquisition of BPD, Intas Biopharmaceuticals Ltd. (“Intas”) of India became our controlling shareholder.Intas is one of India’s leading biotechnology companies, with a “Products” business and a “Contract Services” business.It is the only biotech company in India that has a cGMP (current Good Manufacturing Practice) biologics facility approved by the European Medicines Agency and has brought four biopharmaceuticals to the market in as many years. Our subsidiary BPD had total revenues of $754,255.77 for the year ending December 31, 2010 a gain of 45% over 2009. Viropro started consolidating BPD from April 1, 2010 which amounted to $543,660 in revenues which is lower than expectation, and is attributable to a refocusing on the business plan being implemented. This means that BPD had to conduct business development not only for its core business near San Diego but also toward development of the entire Viropro structure encompassing Molecular Biology, Purification and Development and Clinical production. Since April 2008, cloning and sequencing operations have been subcontracted to Innium Technology with Viropro holding the exclusive rights on the research.Innium Technology, an independent and private company bears the infrastructure and personnel costs leaving Viropro with minimal fixed costs and liabilities. 7 Currently, Viropro’s focus is primarily on generating contractual work and secondarily on research work.Contractual work, which typically involves cloning, sequencing, purifying, developing, validating and producing biopharmaceutical products and sub-products, typically generates steadier streams of revenues and cash flow than research work.This can reduce financial risk for companies who are also engaging in research and development by, amongst other things, providing the funding necessary to conduct R&D.Viropro typically generates the larger portion of its revenues from contractual work. For the year ended December 31, 2010, these revenues represented 95% of Viropro’s revenues. The biotech industry Viropro believes that the fundamentals of the biotech industry continue to be strong globally (in spite of recent global economic challenges) for the following reasons: · The biotech/biopharma industry is typically noncyclical, which tends to shelter the industry from economic downturns. ● Biotech is on pace for a record year in 2011. Biotech indexes (The BioCentury 100 and NASDAQ Biotechnology) and the private biotech sector were also up, raising $2.9 billion in funding (Ref: Nature Biotechnology, Vol. 29, No. 9, September 2011 ● Recent events emerging from developments in the biosimilars area are expected to further expand the biologics industry globally.Almost all the Big Pharma companies have now entered the biosimilars space, the most recent being Boehringer-Ingelheim (September 30, 2011).The global biosimilars market is expected to grow from $243 million in 2010 to about $4 billion by 2015 (Datamonitor, www.GaBIOnline.net). ● The pricing power of smaller biotech firms in deals with pharmaceutical manufacturers has steadily improved.In the 1990s biotech companies were typically unable to negotiate high royalty percentages and settled for a low double-digit royalty from a pharmaceutical company to obtain sufficient funding for a drug’s development.In 2011, it is common for biotech companies and their pharmaceutical partners to enter into 50:50 profit sharing arrangements, representing at least a 3-fold increase in the industry’s pricing power. Viropro's analysis of the US biotech market is summarized below from the perspective of opportunities for a US-based biotech contract research and manufacturing operation with Indian/Asian-backed services.In the present, India leads China in the biologics space by a substantial margin and we believe it will continue to lead in the foreseeable future.We believe the availability of highly-skilled, but low-cost, scientific manpower in India – a situation not too different from the niche carved out by Indian software companies – is supporting the following trends: ● The increasing trend toward Contract R&D by biopharmaceutical companies due to the ever-expanding cost of bringing biopharmaceuticals to the market means that biopharmaceutical companies need Viropro more than ever now. ● A noticeable trend toward contract manufacturing in US FDA-approved GMP facilities.For example, India has the largest number of FDA-approved facilities outside of the USA. ● The production of off-patent biopharmaceuticals (a.k.a. Biosimilars / Biogenerics / Follow-on biologics-FOBs). The worldwide biopharmaceutical market is estimated currently at around $92 billion (Global Biopharmaceutical Market Report 2010-2015). Biopharmaceuticals are a growing field. The rate of new products being approved has increased steadily, more than doubling from the 1990s through 2005 (Bioplan 2006 and Nature 2004). A series of key products developed in the 1980s, 1990s and early 2000s selling of over $54 billion will encounter patent expiries before 2020 (www.gabionline.net), and are predicted to remain the dominant revenue generators over the coming years for biosimilar players.Viropro’s technologies are well suited to target these biosimilars for its biosimilars’ clients. 8 Technology and Viropro’s strategic alliances Viropro now holds a versatile technology platform with an exclusive license portfolio. This is a result of strong partnerships with the BRI through an agreement that includes the use of a proprietary promoter that significantly enhances the yield of recombinant proteins. Viropro's platform technology allows it to develop manufacturing processes for common biotech products that are already off patent or for which patent expiry is imminent. The platform also allows the Company to undertake contractual development for biotechnology and biopharmaceutical manufacturing companies, and develop or co-develop new products with partnering companies. We believe our strength is in our technological platform, i.e. the intellectual property and know-how and rights that allows us to quickly develop high quality biopharmaceutical manufacturing processes at low cost.We believe our technological platform will allow us to develop more efficient manufacturing processes than those of our competitors who most often use technologies dating to the 1980s and 90s.Additionally, Viropro’s leadership team has a strong international network of contacts, which enables Viropro to acquire and out-license technologies and furthers the development goals of the Company. In order to strengthen and expand Viropro's manufacturing and development capabilities, a partnership agreement was signed in 2007 with the BRI for scale-up of process development. This agreement allows the Company to benefit from BRI's proven expertise in recombinant protein process development and scale-up. With this agreement, the Company has an advantageous R&D leverage that minimizes its R&D expenditure and allows for a greater focus on development of novel products such as monoclonal antibodies. Viropro’s collaboration with the BRI is a productive one, and the Company enjoys the advantages of the BRI’s infrastructure and expertise, its highly specialized equipment for applied biotech, and a local network of skilled scientists and technicians to complement Viropro’s own.On October 26, 2006, Viropro signed a second agreement with the BRI for the use of powerful inducible expression systems developed and patented by the BRI.Viropro is also planning to sign new licenses with the BRI in the near future for the production of other therapeutic human proteins including cytokines and monoclonal antibodies. In consideration of such licenses, the BRI has elected to receive Licence Fees and Royalties. A memorandum of understanding, or MOU, was signed on April 26, 2007 with Intas for the production of an undisclosed high value therapeutic product.Intas was to pay Viropro a licensing fee for the development and technological transfer of the manufacturing process and Viropro would receive royalties based on net sales.On September 21, 2007, the Final Collaborative Research, Development and License Agreement relating to the Intas MOU was signed.Development of the product is now being conducted by Intas and no time for production and marketing as yet been set. In December 2008, BPD purchased a majority stake in Viropro in a $1.0 million private placement.In the course of the 2009 fiscal year, Intas, BPD and the Company sought to make Viropro, Inc. a holding company with VPRI and BPD as operating subsidiaries. Thus the prior transaction giving control to BPD was rescinded and all shares previously issued to BPD were issued to Intas, making Intas the direct controlling shareholder of Viropro, Inc. and making BPD a wholly-owned subsidiary of Viropro, Inc. 9 Additional industry data The size of the pharmaceutical industry was estimated at approximately $820 billion in 2009 according to the US National Association of Pharmaceutical Representatives NAPRx .Of this, biopharmaceutical products made up about $100 billion as of the end of 2010 (Source: Hospira).The biopharmaceutical segment is one of the fastest growing segments and is commonly said to be the future of the pharmaceutical industry. Leading Biological Products 2009 (dollars in millions) BRAND GENERIC COMPANY SALES SALES Enbrel Etanercept Amgen / Wyeth Remicade Infliximab Centocor / Schering Plough Avastin Bevacizumab Genenetech / Roche Rituxan / MabThera Rituximab Genenetech / Roche /Biogen-IDEC Humira Pen Adalimumab Abbott / Eisai Epogen / Procrit / ESPO Epoetin Alpha Amgen / Ortho / Janssen-Cilag / Kyowa Hakko Herceptin Trastuzumab Genentech / Roche / Chugai Lantus Insulin glargine Sanofi-Aventis Neulasta Pegfilgrastim Amgen Aranesp Darbopoetin Amgen / Kyowa Hakko Source: La Merie report – Top 20 Biologics 2009 Products, goals and objectives Therapeutic protein products are the primary reason for the boom in biotech that occurred during the mid-1990s to late 2000s.Monoclonal antibodies (a specific class of therapeutic proteins) posted sales of $14.5 billion in 2005 (The Future of Monoclonal Antibody Therapeutics, Business Insights, 2006), and it is estimated that in 2008 they accounted for 32% of all biotech revenue. With a considerable portion of the therapeutic protein sector having lost patent protection prior to or during 2010, there is a major opportunity in the technology transfer of therapeutic proteins throughout the world. Viropro’s goals and objectives are as follows: ● To develop and out-license manufacturing processes for biogenerics already in the public domain as soon as patent protection expires for various biopharmaceuticals; ● To develop new biopharmaceutical products with various partners (conditional to total development cost coverage); ● To obtain 12-15 contracts for product development and for “clone-to-clinic and manufacturing” by 2015; and ● In the short term, to obtain recurring revenue. Viropro is focused on the development and transfer of “in licensing” leading technological processes for the manufacturing of high quality biopharmaceuticals. The business strategy being developed since 2005 is to target emerging, unserved markets with high potential development by transferring technologies and know-how to pharmaceutical partners in various local markets worldwide. As of December 2010, BPD revenues are online with expectations. Viropro International had revenues of $27,000 for the year, all of which in the fourth quarter and this is in line with expectations; current agreement with Intas on Rituxan biosimilar may generate royalties however this will happen when sales are generated through Intas. 10 Administrative overhead The Company plans to maintain low administrative and overhead costs with the intention to ensure the funds are available for the development activities and accordingly create the maximum value for its shareholders. Research and Development work will be subcontracted to BRI, and is expected to subcontract university laboratories for experimental studies or to specialized companies for toxicology and clinical studies. By selecting the optimal research and development work structure between VPRI and BPD, Viropro seeks to minimize capital expenditures, generate results quickly and assure a high degree of confidence in results.
